CCA 20140930. On consideration of Appellant’s motion to dismiss the petition for grant of review pending reconsideration at the United States Army Court of Criminal Appeals, and subsequent motion to dismiss the petition for grant of review, or in the alternative, to file the supplement out of time, it is ordered that Appellant’s motion to dismiss the petition for grant of review dated May 30, 2017, is hereby granted without prejudice, and Appellant’s motion to dismiss the petition for grant of review, or in the alternative, to file the supplement out of time dated June 13, 2017, is hereby denied as moot.